                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


In Re: GREGORY LEE CUTULI                             CASE NO. 8:17-bk-5323-RAC
                                                      CASE NO. 8:17-ap-0701-RAC
____________________________________/

GREGORY LEE CUTULI,

      Appellant,

v.                                                    CASE NO. 8:18-cv-1946-T-23

MEHRDAD ELIE,

      Appellee.
____________________________________/


                                       ORDER

      After suffering a default judgment in an adversary proceeding, Gregory Cutuli

appeals (Doc. 1) and argues (Doc. 5) that the bankruptcy court lacked personal

jurisdiction because the plaintiff, Mehrdad Elie, failed to serve Cutuli’s bankruptcy

attorney with an “active” summons. Elie responds (Doc. 13) that the bankruptcy

court possessed jurisdiction — despite the failure to serve Cutuli’s attorney —

because Cutuli received service by personal delivery rather than by mail.

                                  BACKGROUND

      In 2011 a state court in California entered a $14 million fraudulent-transfer

judgment for Elie and against Cutuli. (Doc. 14 at 64) In June 2017, Cutuli

petitioned (Bk. Doc. 1) for Chapter 7 bankruptcy. In July 2017, Cutuli’s bankruptcy
attorney disclosed (Bk. Doc. 19) in the bankruptcy action that Cutuli had paid the

attorney a fee “to render legal service for limited aspects of the bankruptcy case” not

including the “prosecution or defense of adversary proceedings.” (Bk. Doc. 19

at 1–2) (emphasis in original).

      On September 15, 2017, Elie sued (Ap. Doc. 1) for a declaration that

Cutuli cannot discharge in bankruptcy the California judgment. On September 19,

2017, Elie mailed the summons and the adversary complaint to Cutuli’s last

known address. (Ap. Doc. 9) On September 25, 2017, Elie learned that Cutuli

was incarcerated for bankruptcy fraud and had not received the summons and the

complaint. Because Rule 7004(e) provides that a summons expires seven days after

issuance, Elie requested (Ap. Doc. 12) an “alias summons” — a second summons —

which the clerk issued (Ap. Doc. 13) the same day. Two days later, a process server

personally served Cutuli with the alias summons and the complaint. (Ap. Doc. 14)

      Cutuli did not respond to the adversary complaint, and Elie moved (Ap.

Doc. 16) for a clerk’s default. Two days later, Cutuli’s bankruptcy attorney filed

(Ap. Doc. 17) a one-page objection stating that “[n]either the Complaint, nor

the Summons have been served as required by applicable rules.” On December 14,

2017 — seventy-eight days after issuance of the alias summons and ninety days after

the adversary proceeding began — Elie mailed a copy of the alias summons and the

adversary complaint to Cutuli’s attorney. (Ap. Doc. 18)



                                          -2-
      In January 2018, Cutuli moved (Ap. Doc. 19) to dismiss the adversary

complaint and argued that Elie failed to serve Cutuli within ninety days after the

adversary proceeding began because Elie failed to serve Cutuli’s attorney in accord

with Rule 7004(g), Federal Rules of Bankruptcy Procedure, which states that

“whenever service is made upon the debtor under this Rule, service shall also be

made upon the debtor’s attorney . . . .” Although Elie eventually mailed the alias

summons to Cutuli’s attorney, Cutuli argued the service lacked effect because Elie

failed to mail the alias summons to Cutuli’s attorney within seven days after

issuance. On January 10, 2018, Elie responded (Ap. Doc. 21) to the motion to

dismiss and argued that, because Cutuli received personal service of the summons

and the complaint, Elie effected service despite the failure to serve Cutuli’s attorney.

      At an April 17, 2018 hearing, the bankruptcy court denied the motion to

dismiss (1) because the alias summons and the adversary complaint were “ultimately

mailed” to Cutuli’s bankruptcy attorney and (2) because the attorney disclosed in the

bankruptcy action that he would not represent Cutuli in an adversary proceeding.

(Ap. Doc. 41 at 7:10–15) The bankruptcy court ordered Cutuli to answer the

complaint within twenty-one days. (Ap. Doc. 41 at 7:14–15)

      Cutuli did not answer the complaint, and Elie moved (Ap. Doc. 27) for a

clerk’s default. At a June 12, 2018 hearing on the motion for a clerk’s default, Cutuli

appeared pro se and stated that he would neither answer the complaint nor defend

himself in the adversary proceeding. (Ap. Doc. 42 at 5:24–6:6) Three days later, the

                                          -3-
clerk entered (Ap. Doc. 32) a default. On July 17, 2018, the bankruptcy court

granted (Ap. Doc. 35) Elie’s motion for default judgment, and the clerk entered

(Ap. Doc. 36) a judgment declaring the California judgment “non-dischargeable.”

      On appeal, Cutuli argues that, because Elie failed to serve Cutuli’s attorney

with an active summons, Elie failed to effect service on Cutuli and the bankruptcy

court lacked personal jurisdiction to enter judgment against Cutuli. Elie responds

that personally serving Cutuli with the summons and the complaint subjected Cutuli

to the bankruptcy court’s personal jurisdiction despite the failure to serve Cutuli’s

attorney with an active summons.

                                     DISCUSSION

      The resolution of this appeal requires determining (1) whether a plaintiff in an

adversary proceeding must serve the debtor’s attorney even if the plaintiff personally

serves the debtor and, if so, (2) whether the failure to serve the debtor’s attorney

precludes the bankruptcy court’s entering a default judgment against the debtor.

1. The requirement to serve the debtor’s attorney

      Rule 7004, Federal Rules of Bankruptcy Procedure, governs service of the

summons and the complaint in an adversary proceeding and authorizes both

personal service under Rule 7004(a) and mail service under Rule 7004(b). Rule

7004(a) states that Rule 4(e), Federal Rules of Civil Procedure — which permits

service by personal delivery of the summons and the complaint — “applies in

adversary proceedings.” And Rule 7004(b) states that “in addition to the methods

                                           -4-
of service authorized by Rule 4(e)” a plaintiff can serve the debtor “by mailing a copy

of the summons and the complaint” to the debtor.

      However, Rule 7004(g) states that “[i]f the debtor is represented by an

attorney, whenever service is made upon the debtor under this Rule, service shall also

be made upon the debtor’s attorney . . . .” Elie argues that “service . . . upon the

debtor under this Rule” means service upon the debtor under the “additional

method” of service permitted by Rule 7004(b) — mail service — as opposed to the

method of service permitted by Rule 4(e) — personal service — that Rule 7004(a)

incorporates. According to Elie, personal service under Rule 4(e) — as “made

applicable” by Rule 7004(a) — is not “service . . . upon the debtor under this Rule.”

      Elie’s interpretation of Rule 7004(g) accords with neither the text of Rule

7004(g) nor the Advisory Committee’s explanation of Rule 7004(g), and Elie cites no

decision holding that Rule 7004(g) applies only if the plaintiff serves the debtor by

mail. Rule 7004(a) states that Rule 4(e) “applies in adversary proceedings.” In other

words, Rule 7004(a) incorporates Rule 4(e), and a plaintiff who personally serves a

debtor in accord with Rule 4(e) has served the debtor under Rule 7004(a) and must

serve the debtor’s attorney under Rule 7004(g).

      The Advisory Committee’s notes to the 2006 Amendments confirm that

personal service under Rule 7004(a) constitutes “service . . . upon the debtor under

this Rule” and that Rule 7004(g) requires the plaintiff to serve the debtor’s attorney

even if the debtor receives personal service. Before the 2006 Amendments, Rule 7004

                                          -5-
required the plaintiff to serve the debtor’s attorney if the plaintiff served the debtor by

mail but not if the plaintiff served the debtor by personal delivery.1 The 2006

Amendments removed from Rule 7004(b) the requirement to serve the debtor’s

attorney and created current Rule 7004(g), which applies both to Rule 7004(a) and

(b) and “require[s] service on the debtor’s attorney whenever the debtor is served with

a summons and complaint.”2 Advisory Committee Note (2006). Accordingly, Rule

7004(g) requires service on the debtor’s attorney “[r]egardless of which method of

service is used.” In re Hollis, 2016 Bankr. LEXIS 733, at *5 (Bankr. N.D. Ga. Feb. 3,

2016) (Diehl, J.). Further, Rule 7004(g) was created “to avoid the possibility that a

Debtor, represented by counsel in the bankruptcy case, could be served with process

in an adversary proceeding, without counsel’s knowledge, setting up conditions for a

default judgment if the Debtor did not respond.” In re Ellis, 2012 WL 4904540, at *2

(Bankr. D. Kan. Oct. 15, 2012). The risk that the debtor’s attorney remains unaware

of the adversary proceeding exists even if the defendant receives personal service.



        1
         The Advisory Committee explains that “[u]nder [former] Rule 7004, an entity may serve a
summons and complaint upon the debtor by personal service or by mail. If the entity chooses to
serve the debtor by mail, it must also serve a copy of the summons and complaint on the debtor’s
attorney by mail. If the entity effects personal service on the debtor, there is no requirement that the
debtor’s attorney also be served.” Advisory Committee Note (2006).
        2
         The Advisory Committee explains that “Rule 7004 is amended to require service on the
debtor’s attorney whenever the debtor is served with a summons and complaint. The amendment
makes this change by deleting that portion of Rule 7004(b)(9) that requires service on the debtor’s
attorney when the debtor is served by mail, and relocates the obligation to serve the debtor’s attorney
into new subdivision (g). Service on the debtor’s attorney is not limited to mail service, but may be
accomplished by any means permitted under Rule 5(b) F. R. Civ. P.” Advisory Committee Note
(2006).

                                                  -6-
Rule 7004(g) requires the plaintiff to serve the debtor’s attorney regardless of the

service employed.

       Elie argues that, even if Rule 7004(g) requires service on the debtor’s attorney

despite personal service on the debtor, Elie eventually served Cutuli’s attorney with

the alias summons and the complaint. However, “[s]ervice of a stale summons [on

the debtor’s attorney] is no service at all” (unless the party ignores the defect in

service and appears). In re Menges, 337 B.R. 191, 194 (Bankr. Ill. Jan. 27, 2006).

Rule 7004(e) requires a plaintiff to mail or personally deliver the summons “within 7

days after the summons is issued,” and Elie failed to serve Cutuli’s attorney with the

summons until seventy-eight days after the summons was issued. And unlike the

Federal Rules of Civil Procedure, the Federal Rules of Bankruptcy Procedure

calculate the response deadline from the issuance of the summons — not the service

of the summons. Tardy service on the debtor’s attorney risks “setting up conditions

for a default judgment” by shortening the time within which the debtor’s attorney can

respond to the complaint. In re Ellis, 2012 WL 4904540, at *2. Because Elie served

Cutuli’s attorney with a stale summons, service on Cutuli remained ineffective. In re

Sheehan, 253 F.3d 507, 511 (9th Cir. 2001); In re Campbell, 105 B.R. 19, 21-22 (B.A.P.

9th Cir. 1989) (“The creditors did not serve the summonses and complaints within 10

days [after] the issuance of the summonses. The service of the summonses and

complaints, therefore, was defective.”).



                                           -7-
       Rule 7004(g) requires the plaintiff to serve the debtor’s attorney whenever the

debtor receives service of the summons and the complaint. Elie failed to serve the

debtor’s attorney with an active summons. Therefore, Elie failed to comply with

Rule 7004(g).

2. The bankruptcy court’s power to enter judgment

       Without effective service of process, a court lacks personal jurisdiction over the

defendant and lacks the power to enter judgment. In re Worldwide Web Sys., Inc.,

328 F.3d 1291, 1298–1301 (11th Cir. 2003). Personal jurisdiction is a “composite

notion” comprised of two distinct concepts: a defendant’s “amenability to

jurisdiction” and “notice to the defendant through valid service of process.” Prewitt

Enters., Inc. v. Org. of Petroleum Exp. Countries, 353 F.3d 916, 925 n.15 (11th Cir. 2003)

(quotation omitted). Even if amenable to jurisdiction, a defendant “is not obliged to

engage in litigation unless [officially] notified of the action . . . under a court’s

authority, by formal process.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.,

526 U.S. 344, 347 (1999).

       Elie cites no decision holding that a bankruptcy court can enter judgment

despite a failure to serve the debtor’s attorney. And a review of the decisions

applying Rule 7004(g) confirms that a bankruptcy court lacks power to enter a default

judgment unless the plaintiff serves both the debtor and the debtor’s attorney, that is,

serves the debtor in accord with the formal procedure mandated by Rule 7004. See,

e.g., In re DePalma, 2012 Bankr. LEXIS 6210, *8–9 (Bankr. N.D. Ind. Nov. 29, 2012)

                                            -8-
(vacating a clerk’s default and holding that because the plaintiff failed to serve the

debtor’s attorney “service of process on the debtor defendant was insufficient and

invalid.”); In re Thompson, 2012 WL 5351860, at *1 (Bankr. N.D. Ga. Sept. 18, 2012)

(“Plaintiff has failed to satisfy the procedural prerequisites to obtaining such a default

judgment, the most important of which is establishing that Debtor and Debtor’s

attorney were properly served with the complaint and summons.”); In re Smith, 2011

WL 4002251, at *2 (Bankr. M.D.N.C. Feb. 7, 2011) (“[T]he Trustee failed to serve

the complaint and summons on the Debtor’s attorney, so accordingly service of

process on the Debtor was insufficient and personal jurisdiction over the Debtor with

respect to this adversary proceeding was not established.”); In re Parker, 2007 WL

2815561, (Bankr. E.D. Tenn. Sept. 25, 2007) (“These Rules unambiguously provide[]

that service of process upon a debtor is not sufficient unless both debtor and his

attorney are served with the summons and a copy of the complaint.”); In re Yashaya,

403 B.R. 278, 283 (Bankr. E.D.N.Y. Mar. 31, 2009) (“[S]ervice of process on a

Debtor is insufficient unless both the debtor and his attorney are served with the

summons and complaint.”).3




        3
          See also In re Vincze, 230 F.3d 297, 300 (7th Cir. 2000) (per curiam) (“The Rule requires that
both the debtor and the attorney be served. If either one is not served, then service is insufficient.”);
In re Johnson, 2011 Bankr. LEXIS 374, at *5 (Bankr. Kan. Feb. 7, 2011) (“The requirement of service
of process on both the Debtor and the Debtor’s attorney has been interpreted as mandatory.”); In re
Gay, 415 B.R. 872, 873 (Bankr. M.D. Fla. Oct. 9, 2009) (Briskman, J.).

                                                  -9-
      Elie argues, but cites no case holding, that personally serving the debtor

permits entry of a default judgment despite a failure to serve the debtor’s attorney.

Elie relies on Rule 7004(f), which states:

          If the exercise of jurisdiction is consistent with the Constitution and
          laws of the United States, serving a summons or filing a waiver of
          service in accordance with this rule or the subdivisions of Rule 4
          F.R.Civ.P. made applicable by these rules is effective to establish
          personal jurisdiction over the person of any defendant with respect
          to a case under the Code or a civil proceeding arising under
          the Code, or arising in or related to a case under the Code.

Elie argues that, because Cutuli received personal service “in accordance with . . . the

subdivisions of Rule 4 F.R.Civ.P. made applicable by these rules,” he has

“establish[ed] personal jurisdiction” over Cutuli, and the bankruptcy court possessed

the power to enter a default judgment against Cutuli.

      Elie’s analysis of Rule 7004(f) confuses a defendant’s amenability to

jurisdiction with the formal procedure by which the plaintiff subjects the defendant to

the court’s jurisdiction. See Prewitt, 353 F.3d at 925 n.15. Rule 7004(f) states the

circumstances “effective to establish” personal jurisdiction, that is, the circumstances

in which a defendant is amenable to the bankruptcy court’s jurisdiction. Rule 7004(f)

permits the bankruptcy court to exercise personal jurisdiction “consistent with the

Constitution and laws of the United States” and contains no requirement — unlike

the Rule 4(k), Federal Rules of Civil Procedure — that the defendant possess

minimum contacts with the forum state. In other words, Rule 7004(f) serves as a

“federal long-arm statute” that permits the exercise of jurisdiction in an adversary

                                             - 10 -
proceeding if the defendant possesses minimum contacts with the United States as

opposed to possessing minimum contacts with the forum state only. In re Paques, Inc.,

277 B.R. 615, 633 (Bankr. E.D. Pa. 2000) (comparing Rule 4(k), Federal Rules of

Civil Procedure, to Rule 7004(f), Federal Rules of Bankruptcy Procedure); Advisory

Committee Note (1996).

       Unlike Rule 7004(f), which states a defendant’s amenability to the bankruptcy

court’s jurisdiction, Rule 7004(g) specifies a requirement to subject the defendant to

the bankruptcy court’s jurisdiction, that is, the requirement to serve the debtor’s

attorney “whenever the debtor is served.” Advisory Committee Note (2006). Cutuli

does not contest his amenability to the bankruptcy court’s jurisdiction but contests

the process by which Elie attempted to subject Cutuli to the bankruptcy court’s

jurisdiction. Further, Elie’s interpretation of Rule 7004(f) would nullify the 2006

Amendments to Rule 7004(g), which post-date the creation of Rule 7004(f) and

which require service on the debtor’s attorney even if the debtor receives personal

service. Advisory Committee Note (2006). Because Elie failed to serve Cutuli’s

attorney with an active summons, Elie failed to effect service on Cutuli and failed to

subject Cutuli to the bankruptcy court’s jurisdiction.

       Elie argues alternatively that Cutuli’s attorney knew about the adversary

proceeding and that Cutuli suffered no prejudice. But a party “entitled to service has

no obligation to waive it . . . [and] can ‘stand on formalities’ and insist on proper

service if he likes.” In re Menges, 337 B.R. at 194 (quoting Troxell v. Fedders of North

                                           - 11 -
America, 160 F.3d 381, 383 (7th Cir. 1998)); In re Johnson, 2014 WL 61415, (Bankr.

E.D. Tenn. Jan. 7, 2014) (“[A]ctual knowledge of the adversary proceeding is not a

substitution for service of process, nor does it cure ‘technically defective service of

process’ effectuated by the Plaintiff.”) After receiving ineffective service, Cutuli

remained “free to ignore the judicial proceedings, risk a default judgment, and then

challenge that judgment on jurisdictional grounds . . . .” Ins. Corp. of Ireland, Ltd. v.

Compagnie des Bauxites de Guinee, 456 U.S. 694, 706–07 (1982).

       Also, Elie argues that the service “substantially complied” with Rule 4(e) and

Rule 7004. But unlike a party who serves a summons containing a typographical

error or who serves the defendant a day late, Elie served Cutuli’s attorney seventy-

one days after the summons expired. The delay — which exceeded the time within

which Elie had to respond to the complaint under Rule 7012 — cannot constitute

substantial compliance with Rule 7004.

       Finally, Elie notes (Doc. 13 at 25) — but neither party addresses — that

Cutuli’s attorney disclosed in the bankruptcy action that he would not represent

Cutuli in an adversary proceeding. If an attorney represents the debtor in the

bankruptcy action, a plaintiff must serve both the debtor’s attorney and the debtor. In

re Rogers, 2011 Bankr. LEXIS 247, at *4–5 (Bankr. W.D. Mo. Jan. 26, 2011) (“This is

true regardless of whether . . . the attorney’s original agreement with the debtor does

not include representation in adversary proceedings.”). Rule 7004(g) asks “only

whether the debtor has counsel, not the scope of counsel’s engagement or what

                                           - 12 -
counsel may plan on doing in the future.” In re Shumate, 2010 Bankr. LEXIS 698, at

*2 (N.D. Ind. Feb. 12, 2010) (describing a contrary requirement as “non[]sensical, if

for no other reason than until a defendant has been properly served it has no duty to

respond to a plaintiff’s complaint.”). Rule 7004(g) required Elie to serve Cutuli’s

attorney regardless of the representation’s scope.

                                   CONCLUSION

      Because Elie failed to serve Cutuli’s attorney with an active summons, Elie

failed to effect service on Cutuli and the bankruptcy court lacked power to enter a

judgment against Cutuli. The judgment is REVERSED and the action is

REMANDED for further proceedings to determine whether to extend the time

within which Elie must effect service of process.

      ORDERED in Tampa, Florida, on August 7, 2019.




                                         - 13 -
